MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                           FILED
regarded as precedent or cited before any                                  Sep 18 2020, 10:04 am

court except for the purpose of establishing                                    CLERK
                                                                            Indiana Supreme Court
the defense of res judicata, collateral                                        Court of Appeals
                                                                                 and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT R.C.                              ATTORNEYS FOR APPELLEE
(FATHER)                                                 Curtis T. Hill, Jr.
Zachary J. Stock                                         Attorney General of Indiana
Carmel, Indiana
                                                         Abigail R. Recker
ATTORNEY FOR APPELLANT K.R.                              Deputy Attorney General
(MOTHER)                                                 Indianapolis, Indiana
Lisa D. Manning
Danville, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter the of the                                 September 18, 2020
Termination of the Parent-Child                          Court of Appeals Case No.
Relationship of B.C., K.C., and                          20A-JT-568
M.C. (Minor Children) and R.C.                           Appeal from the Vigo Circuit
(Father) and K.R. (Mother);                              Court
                                                         The Honorable Sarah Mullican,
R.C. (Father) and K.R.                                   Judge
(Mother),                                                Trial Court Cause No.
                                                         84C01-1907-JT-863
Appellants-Respondents,
                                                         84C01-1907-JT-864
                                                         84C01-1907-JT-865
        v.

The Indiana Department of
Child Services,


Court of Appeals of Indiana | Memorandum Decision 20A-JT-568 | September 18, 2020                   Page 1 of 19
      Appellee-Petitioner



      May, Judge.

[1]   R.C. (“Father”) and K.R. (“Mother”) (collectively, “Parents”) appeal the

      termination of their parental rights to B.C., K.C., and M.C. (collectively,

      “Children”). Parents argue the trial court’s findings do not support its

      conclusions that the conditions under which Children were removed from

      Parents’ care would not be remedied, that the continuation of the Parent-

      Children relationship poses a threat to Children’s well-being, and that

      termination was in Children’s best interests. We affirm.



                            Facts and Procedural History
[2]   Mother and Father are the biological parents of B.C., born July 27, 2010; K.C.,

      born June 22, 2015; and M.C., born January 31, 2017. On January 31, 2017,

      the Department of Child Services (“DCS”) received a report that Mother had

      tested positive for opiates and marijuana at the time of M.C.’s birth. Mother

      admitted to the Family Case Manager (“FCM”) investigating the report that

      she had taken Vicodin without a prescription and smoked marijuana while

      pregnant. The FCM recommended the family engage in an informal

      adjustment program to address Mother’s substance abuse issues. Father also

      admitted smoking marijuana and drinking alcohol. He indicated he would stop

      smoking marijuana, but refused to stop drinking alcohol because he “didn’t


      Court of Appeals of Indiana | Memorandum Decision 20A-JT-568 | September 18, 2020   Page 2 of 19
      understand why DCS was recommending any treatment at all.” (Tr. Vol. II at

      36.)


[3]   Shortly thereafter, Parents moved into a hotel room and later moved to

      maternal grandmother’s house. Father continued to refuse to comply with the

      terms of the informal adjustment, and Mother tested positive for

      methamphetamine and THC. The FCM visited maternal grandmother’s home

      and found maternal grandmother asleep on an air mattress in the living room

      with newborn M.C. face down on her chest. The FCM asked maternal

      grandmother to take a drug test, and maternal grandmother refused. DCS

      recommended additional services to “preserve placement in the home” because

      of the “continued concerns of [Mother’s] substance abuse, her being in denial of

      using methamphetamine, um, inappropriate care givers, overall lack of

      compliance and [sic] services and treatment [and] [Father’s] refusal to stop

      drinking or using marijuana[.]” (Id. at 37.)


[4]   On February 17, 2017, DCS filed petitions alleging Children were Children in

      Need of Services (“CHINS”) based upon Parents’ inability to provide Children

      with a drug free home and Mother’s positive drug tests. Children continued in

      placement with Parents. On March 14, 2017, the trial court held an initial

      hearing on the CHINS petition as to B.C., 1 during which Mother admitted to




      1
       The initial CHINS proceedings involving B.C. were separate from those involving K.C. and M.C. because,
      while Father was listed as B.C.’s legal father, another man, R.B., was alleged to possibly be B.C.’s father.
      Father later established paternity in the CHINS matter.

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-568 | September 18, 2020               Page 3 of 19
      using drugs in the home. On April 11, 2017, the trial court held an initial

      hearing on B.C.’s CHINS petition as to Father, during which Father appeared

      telephonically and admitted B.C. was a CHINS. Based on Parents’ admissions,

      B.C. was adjudicated a CHINS on May 11, 2017.


[5]   On April 11, 2017, the trial court also held an initial hearing as to the CHINS

      petition for K.C. and M.C., which was continued to April 21, 2017, because

      Parents were not present. On April 19, 2017, DCS removed Children from

      Parents’ care based on Parents’ continued drug use. Children were placed in

      relative care.

[6]   On April 21, 2017, the trial court held a continued initial hearing as to K.C. and

      M.C. during which it noted Mother’s admission of drug use in the home during

      the initial hearing as to B.C. Father denied the allegations of the CHINS

      petition, and thus the trial court set the matter for a fact-finding hearing. On

      May 9, 2017, the trial court held a fact-finding hearing as to K.C. and M.C. and

      adjudicated K.C. and M.C. as CHINS by its order on May 11, 2017. On May

      9, 2017, the trial court also held a dispositional hearing as to B.C. and issued its

      dispositional decree as to B.C. on June 12, 2017. The trial court held its

      dispositional hearing as to K.C. and M.C. on June 6, 2017, and entered its

      dispositional decree as to K.C. and M.C. on July 6, 2017.


[7]   Both dispositional decrees ordered Parents to refrain from the use of drugs and

      alcohol; submit to random drug screens; complete parenting assessments and all

      recommended services; complete substance abuse assessments and all


      Court of Appeals of Indiana | Memorandum Decision 20A-JT-568 | September 18, 2020   Page 4 of 19
      recommended treatment; participate in home based case management services;

      and complete psychological exams and all recommended treatment. The trial

      court also ordered Father to participate in fatherhood engagement services. At

      the beginning of the CHINS case, Parents consistently participated in services.

      Parents both attended and completed a fourteen-week drug rehabilitation

      program. Father earned his GED and became a journeyman carpenter with the

      local union.

[8]   Based on Parents’ progress in services, DCS recommended and the trial court

      approved a trial home visit on August 25, 2018. The family was living with

      Paternal Grandfather. In November 2018, Mother moved in with Maternal

      Grandmother and shortly thereafter tested positive for methamphetamine,

      amphetamine, and THC. Father tested positive for THC on November 28,

      2018. DCS put a safety plan in place allowing Father to go to Maternal

      Grandmother’s house when Children were present to be the sober caregiver

      there and offered Mother additional services to help address her substance

      abuse issues.

[9]   On January 28, 2019, DCS filed a motion to extend the trial home visit another

      three months so the family could receive more services and work toward

      reunification. Parents continued to test positive for THC. In February 2019,

      DCS referred Parents to homebased case management through the Hamilton

      Center with goals of establishing a budget, finding housing, and completing

      substance abuse treatment. Father attended one of the thirty-two sessions and

      Mother attended sixteen of the thirty-two sessions. Father claimed he did not

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-568 | September 18, 2020   Page 5 of 19
       attend sessions because he was working. During a home visit by the Hamilton

       Center counselor, Mother admitted she had not been going to the methadone

       clinic as directed in her substance abuse treatment and sometimes she “was not

       able to eat because she was high.” (Id. at 127.) Parents’ services through

       Hamilton Center were closed due to noncompliance in May 2019.


[10]   On February 25, 2019, Children were placed solely with Father under the

       condition that Father would remain in Paternal Grandfather’s home with

       Children and would supervise visits with Mother. Two days later, Father tested

       positive for methamphetamine. When the FCM visited Paternal Grandfather’s

       home to report the drug screen, Paternal Grandfather assured the FCM that

       there would be a “sober care giver in place [and there would not be] any

       instances of domestic violence.” (Id. at 94.) On March 4, 2019, Father

       informed the FCM that Paternal Grandfather “had become physical” with

       Father in front of Children so Father took Children to “his grandmother’s

       home.” (Id.) The next day, DCS ended the trial home visit and placed

       Children with Maternal Aunt, where they have remained for the pendency of

       the proceedings.


[11]   After Children were placed with Maternal Aunt, she supervised visits between

       Parents and Children. Maternal Aunt “got uncomfortable supervising” visits

       and asked DCS to appoint a visitation supervisor. In June 2019, Parents were

       involved in a domestic violence incident that resulted in a no-contact order

       between Mother and Father. After that time, because DCS was concerned

       about Parents visiting together, Parents’ visits with Children were separated,

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-568 | September 18, 2020   Page 6 of 19
       even after the no-contact order was “dropped.” (Id. at 103.) Overall, Mother

       attended approximately seventy percent of the scheduled supervised visits and

       Father attended approximately fifty percent of the scheduled supervised visits.


[12]   Parents also continued testing positive for illegal drugs. Mother tested positive

       for amphetamine, methamphetamine, and THC nine times between March and

       September 2019. Father tested positive for amphetamine, methamphetamine,

       and THC four times in the same time period. He also tested positive for THC

       an additional four times in that time period and amphetamine and

       methamphetamine one additional time.

[13]   On July 18, 2019, DCS filed petitions to terminate Parents’ parental rights to

       Children based on their substance abuse and noncompliance with services. On

       August 5, 2019, the trial court ordered Parents to enter inpatient substance

       abuse treatment immediately. Parents were both accepted into separate

       inpatient rehabilitation programs, but neither completed those programs.


[14]   The trial court held fact-finding hearings on DCS’s termination petitions on

       September 30, 2019, November 25, 2019, and January 13, 2020. During this

       seven-month period, Mother was convicted of theft and fraud and was

       incarcerated. At the time of the January 2020 fact-finding hearing, Mother

       resided in a community corrections work release program and was scheduled to

       start orientation for a job at Wendy’s. During the same time period, the State

       charged Father with check deception, fraud, counterfeiting, and theft, and all

       those charges were pending at the time of the January 2020 fact-finding hearing.


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-568 | September 18, 2020   Page 7 of 19
       The trial court entered its order terminating Parents’ parental rights to Children

       on February 7, 2020. Mother filed a motion to correct error on February 24,

       2020, and it was deemed denied forty-five days later under Indiana Trial Rule

       53.5(a).



                                  Discussion and Decision
[15]   We review termination of parental rights with great deference. In re K.S., 750

       N.E.2d 832, 836 (Ind. Ct. App. 2001). We will not reweigh evidence or judge

       credibility of witnesses. In re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App. 2004),

       trans. denied. Instead, we consider only the evidence and reasonable inferences

       most favorable to the judgment. Id. In deference to the juvenile court’s unique

       position to assess the evidence, we will set aside a judgment terminating a

       parent’s rights only if it is clearly erroneous. In re L.S., 717 N.E.2d 204, 208

       (Ind. Ct. App. 1999), reh’g denied, trans. denied, cert. denied 534 U.S. 1161 (2002).


[16]   “The traditional right of parents to establish a home and raise their children is

       protected by the Fourteenth Amendment of the United States Constitution.” In

       re M.B., 666 N.E.2d 73, 76 (Ind. Ct. App. 1996), trans. denied. A trial court must

       subordinate the interests of the parents to those of the children when evaluating

       the circumstances surrounding a termination. In re K.S., 750 N.E.2d at 837.

       The right to raise one’s own children should not be terminated solely because

       there is a better home available for the children, id., but parental rights may be

       terminated when a parent is unable or unwilling to meet parental

       responsibilities. Id. at 836.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-568 | September 18, 2020   Page 8 of 19
[17]   To terminate a parent-child relationship, the State must allege and prove:

               (B) that one (1) of the following is true:


                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.


                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.


                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2). The State must provide clear and convincing proof

       of these allegations. In re G.Y., 904 N.E.2d 1257, 1260-61 (Ind. 2009), reh’g

       denied. If the court finds the allegations in the petition are true, it must

       terminate the parent-child relationship. Ind. Code § 31-35-2-8.

[18]   When, as here, a judgment contains specific findings of fact and conclusions

       thereon, we apply a two-tiered standard of review. Bester v. Lake Cty. Office of

       Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). We determine whether the

       evidence supports the findings and whether the findings support the judgment.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-568 | September 18, 2020   Page 9 of 19
       Id. “Findings are clearly erroneous only when the record contains no facts to

       support them either directly or by inference.” Quillen v. Quillen, 671 N.E.2d 98,

       102 (Ind. 1996). If the evidence and inferences support the juvenile court’s

       decision, we must affirm. In re L.S., 717 N.E.2d at 208. Parents challenge the

       trial court’s conclusions that there was a reasonable probability that the

       conditions under which Children were removed from Parents’ care would not

       be remedied, that the continuation of the Parent-Children relationship posed a

       threat to Children’s well-being, 2 and that termination was in Children’s best

       interests. As Parents do not challenge the findings made by the trial court, we

       accept them as true. See Madlem v. Arko, 592 N.E.2d 686, 687 (Ind. 1992)

       (“Because Madlem does not challenge the findings of the trial court, they must

       be accepted as correct.”).


                        1. Conditions Would Not Be Remedied
[19]   A trial court must judge a parent’s fitness to care for her child at the time of the

       termination hearing. In re A.B., 924 N.E.2d 666, 670 (Ind. Ct. App. 2010).

       Evidence of a parent’s pattern of unwillingness or lack of commitment to

       address parenting issues and to cooperate with services “demonstrates the




       2
         Parents also allege the trial court’s findings do not support its conclusion that the continuation of the
       Parent-Children relationships posed a threat to Children’s well-being. Because we hold the trial court’s
       findings supported its conclusion that the conditions under which Children were removed from Parents’ care
       would not be remedied, we need not consider Parents’ argument regarding whether the continuation of the
       Parent-Children relationships posed a risk to Children’s well-being. See In re L.S., 717 N.E.2d at 209 (because
       Indiana Code section 31-35-2-4(b)(2)(B) is written in the disjunctive, the court need find only one
       requirement to terminate parental rights).

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-568 | September 18, 2020                Page 10 of 19
requisite reasonable probability” that conditions will not change. Lang v. Starke

Cty. OFC, 861 N.E.2d 366, 372 (Ind. Ct. App. 2007), trans. denied. Regarding

this element, the trial court found: 3


           1. DCS received a report on January 31, 2017, that Mother,
           [K.R.], had delivered her second[ 4] child while testing positive for
           unprescribed opiates and THC. She had tested positive for
           Benzodiazapines and THC at her first prenatal appointment in
           July 2016.


           2. On March 8, 2017, [Parents] both signed a safety plan which
           included participation in Homebuilders, completing random drug
           screens, and completing a drug and alcohol assessment.


           3. On March 30, 2017, a new therapist and case manager were
           assigned to the case, but by April 21, 2017, [Parents] had had no
           contact with the case manager since the initial contact and
           Mother had failed to participate in the drug and alcohol
           assessment. Both [Parents] began missing screens and testing
           positive for drugs and/or alcohol, including methamphetamine,
           THC and opiates.


           4. [Parents] moved out of the hotel they had been living in and
           moved into new housing. The child’s grandmother was sleeping
           on an air mattress on the floor with the newborn infant on her
           chest, sleeping face down. Grandmother refused to submit to a
           drug screen and was therefore not approved to be a caregiver.




3
 The trial court’s orders terminating Parents’ parental rights to Children are virtually identical, except for the
portion of B.C.’s order regarding R.B. We recite the findings from B.C.’s order.
4
    M.C. is actually Mother’s third child.


Court of Appeals of Indiana | Memorandum Decision 20A-JT-568 | September 18, 2020                   Page 11 of 19
        5. At this time [R.B.] was alleged to be [B.C.’s] father, and he
        refused to participate in services, claiming that he was working
        seven days a week.


        6. At the time of the fact-finding hearing on the termination
        petition, the evidence indicated that Mother had not been
        employed since 2015 and had no driver’s license or stable
        housing. After testing positive for meth, Mother refused to
        submit to drug screens.


        7. While in services in the CHINS case, Mother participated in
        drug treatment, participating in the Matrix program and then
        going to a rehab facility which she left before finishing the
        program. Father also left a rehab facility prematurely and
        continues to struggle with drugs. A trial home visit was ended
        when Mother tested positive for meth again.


        8. In 2019, [Father], who established paternity of [B.C.], got into
        a fight with his own father and was arrested. He testified that he
        had struggled with addiction for thirteen (13) years and uses
        “anything to make me not think, not feel.”


        9. Based upon [Parents’] completion of services, [Children] went
        on a trial home visit with Mother from August 25, 2018 to
        approximately mid-February 2019, when she repeatedly tested
        positive for drugs, including meth.


        10. In July 2019, DCS filed a petition for termination of parental
        rights and a motion to stop services for [Parents]. The court held
        a hearing and denied [sic] to stop services, instead ordering
        [Parents] to complete an in-patient substance abuse program.
        Both [Parents] entered rehab facilities. Father checked himself
        out after twelve (12) hours and Mother left her facility on an 8-
        hour pass and didn’t return and was then arrested in a motel
        room.

Court of Appeals of Indiana | Memorandum Decision 20A-JT-568 | September 18, 2020   Page 12 of 19
        11. During the pendency of these CHINS proceedings, Mother
        has been arrested multiple times, including the following:


                 a. In the fall of 2017 [Mother] was charged with stealing
                 her grandmother’s purse and using a credit card without
                 authorization (Cause No. 84D01-1712-F6-3992);


                 b. In April 2018, [Mother] was charged with fraud on a
                 financial institution and check fraud (Cause No. 84D01-
                 1804-F4-1117);


                 c. In August 2019, [Mother] was charged with three
                 counts of credit card fraud (84D01-1909-F6-3784);


                 d. In September 2019, [Mother] was accused of residential
                 burglary and theft (84D01-1910-F4-4141).


        12. Several of these charges remain pending and are set for trial
        this year.


        13. Based upon evidence presented and the court’s judicial
        notice of his criminal record in Vigo County, the court finds that
        [Father] has the following arrests and convictions:


                 a. He was charged with Dealing Methamphetamine and
                 Possession of Methamphetamine in Cause No. 84D03-
                 1308-FB-2381 and entered a plea to the possession charge;


                 b. He was charged with Domestic Battery in the presence
                 of a child under 16 involving [Mother] in Cause No.
                 84D03-1203-FD-746. He pled guilty to domestic battery;




Court of Appeals of Indiana | Memorandum Decision 20A-JT-568 | September 18, 2020   Page 13 of 19
                 c. Pled guilty to theft as a Class D felony in Cause No.
                 84D03-1101-FD-305.


                 d. Was charged with strangulation, domestic battery and
                 domestic battery with a previous conviction in Cause No.
                 84D01-1906-F5-2217. He entered a guilty plea to
                 domestic battery against [Mother] as a Class A
                 misdemeanor.


                 e. He was charged with counterfeiting, check deception,
                 theft, and theft with a prior conviction under Cause No.
                 84D03-1909-F6-3633, and this cause remains pending;


                 f. He was charged with identity deception and fraud in
                 Cause No. 84D03-1911-F6-4553, and this cause remains
                 pending;


                 g. He was charged with counterfeiting and theft in Cause
                 No. 84D03-1912-F6-4663, and this cause remains pending;


                 h. The last three (3) arrests for felony charges have
                 occurred after the proceedings for termination have [sic]
                 begun.


        14. In recent months, [Mother] has been very inconsistent with
        calling to drug screen, and [Father] was failing to contact the
        FCM altogether for several weeks this past fall. On November
        19, 2019, in the middle of the termination proceedings, Father
        tested positive for methamphetamine, amphetamine and THC.


        15. In June 2019, there was a domestic violence incident
        involving [Parents], so DCS started separating their visits.



Court of Appeals of Indiana | Memorandum Decision 20A-JT-568 | September 18, 2020   Page 14 of 19
               16. In the second half of 2019, Mother attended approximately
               70% of the supervised visits that were offered to her and Father
               attended approximately 50% of them.


               17. The CASA testified that, although [Parents] have made
               efforts at reunification, they cannot stop using drugs and the
               CHINS cases have been pending for three (3) years.


       (App. Vol. II at 101-4.)

[20]   Parents argue the trial court’s findings do not take into account their progress

       presented at the final fact-finding hearing. Specifically, Mother contends that,

       as of that hearing, she

               had improved her conditions that led to removal of [Children].
               Mother testified that she began therapy, has secured employment
               at Wendy’s, and had secured a diagnosis and was being
               medically treated for ADHD, split personality disorder, and
               PTSD. Mother also voluntarily ended her addiction to
               methadone. At the time of the January 13, 2020, hearing,
               mother was sober from all controlled substances. Mother’s most
               recent two drug screens both returned negative for controlled
               substances.


       (Br. of Appellant Mother at 14) (citations to the record omitted). Similarly,

       Father maintains

               Father started screening negative for drug use on December 23,
               2019. Father started probation in January 2020 and his weekly
               drug tests were always negative. Father was again living with his
               father and the men had repaired their relationship in large part
               due to the elder man’s completion of anger management therapy.
               Father reengaged in services through the Matrix program. He

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-568 | September 18, 2020   Page 15 of 19
               regularly attends church, AA and NA, all of which have been
               helping him.


       (Br. of Appellant Father at 9) (citations to the record omitted).


[21]   “[I]t is within the province of the trial court, as the finder of fact, to ignore or

       discredit” evidence of Parents’ actions shortly before the termination hearing.

       Matter of C.M., 675 N.E.2d 1134, 1140 (Ind. Ct. App. 1997). While it is

       commendable that Parents are making strides toward recovery from substance

       abuse and stability in employment, we cannot ignore their patterns of substance

       abuse, insufficient housing, and criminal activity over the last three years during

       the CHINS and termination proceedings. Parents’ arguments highlighting their

       recent actions are invitations for us to reweigh the evidence and judge the

       credibility of witnesses, which we cannot do. See In re D.D., 804 N.E.2d at 265

       (appellate court cannot reweigh evidence or judge the credibility of witnesses).

       Thus, the trial court’s findings supported its conclusion that the conditions

       under which Children were removed from Parents’ care would not be

       remedied. See K.T.K. v. Indiana Dept. of Child Services, Dearborn Cty. Ofc., 989

       N.E.2d 1225, 1289 (Ind. 2013) (trial court’s findings supported its conclusion

       that the conditions under which child was removed from mother’s care would

       not be remedied based on mother’s patterns of behavior throughout the

       proceedings despite mother’s progress made shortly before termination).




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-568 | September 18, 2020   Page 16 of 19
                                   3. Children’s Best Interests
[22]   In determining what is in Children’s best interests, a trial court is required to

       look beyond the factors identified by DCS and consider the totality of the

       evidence. In re A.K., 924 N.E.2d 212, 223 (Ind. Ct. App. 2010), trans. dismissed.

       A parent’s historical inability to provide a suitable environment, along with the

       parent’s current inability to do so, supports finding termination of parental

       rights is in the best interests of the child. In re A.L.H., 774 N.E.2d 896, 990

       (Ind. Ct. App. 2002). The recommendations of a DCS case manager and court-

       appointed advocate to terminate parental rights, in addition to evidence that

       conditions resulting in removal will not be remedied, are sufficient to show by

       clear and convincing evidence that termination is in Children’s best interests. In

       re J.S., 906 N.E.2d 226, 236 (Ind. Ct. App. 2009).


[23]   Father argues the termination of their parental rights to Children is not in

       Children’s best interests because “[Children] told CASA they wished to return

       home to Mother and Father’s home. Other than a need for a permanent place,

       DCS failed to present evidence that the [Children’s] best interests are served by

       terminating Father’s parental rights.” (Br. of Appellant Father at 16) (citations

       to the record omitted). Similarly, Mother contends visitation with Children

       was “going well[,]” Children wished to return home with Parents, and “DCS




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-568 | September 18, 2020   Page 17 of 19
       testified at haring [sic] that B.C. would be emotionally upset if Mother’s rights

       were terminated.” (Br. of Appellant Mother at 16.) 5


[24]   In addition to the trial court’s findings to support its conclusion that the

       conditions under which Children were removed from Parents’ care would not

       be remedied, the CASA in the case testified she believed termination of Parents’

       parental rights would be in Children’s best interests because Children have

       “been through a lot of heartache” and “would be better off to have a permanent

       place.” (Tr. Vol. II at 81.) She stated she did not believe Parents were “bad

       people” but that “drugs have become more important than being parents for

       their children.” (Id.)


[25]   Regarding B.C.’s feelings about the termination of his Parents’ parental rights,

       the CASA testified she felt the letter B.C. wrote to the court to that effect may

       have been “coerced” because Mother gave CASA the note at the end of a visit

       and said B.C. wrote the note “two (2) or three (3) days prior” despite the fact

       that the CASA saw him writing it during the visit. (Id. at 88.) Parents’

       arguments are invitations for us to reweigh the evidence and judge the

       credibility of witnesses, which we cannot do. See In re D.D., 804 N.E.2d at 265

       (appellate court cannot reweigh evidence or judge the credibility of witnesses).

       Based thereon, we conclude the trial court’s findings support its conclusion that

       the termination of Parents’ parental rights was in Children’s best interests. See



       5
         The trial court admitted a letter from B.C. indicating this. The court acknowledged the letter in the
       transcript, but a copy of it does not appear in the record before us.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-568 | September 18, 2020                 Page 18 of 19
       In re J.S., 906 N.E.2d at 236 (recommendation of termination by DCS case

       worker and CASA coupled with conclusion that parent would not remedy the

       conditions under which child was removed was sufficient to terminate parent’s

       rights to child).



                                               Conclusion
[26]   The trial court’s findings supported its conclusions that the conditions under

       which Children were removed from Parents’ care would not be remedied and

       that termination of Parents’ parental rights was in Children’s best interests.

       Accordingly, we affirm the judgment of the trial court.


[27]   Affirmed.

       Riley, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-568 | September 18, 2020   Page 19 of 19